Kupferman, J.
(dissenting in part). I would reverse and order a new trial.
Piling up the snow in one area with the concomitant obstruction with the carts in the cleared area, created a condition, which, with proper proof, could lead to a recovery for the plaintiff. (Green v. Murray M. Rosenberg, Inc., 186 Misc. 79 [Sup. Ct., N. Y. County, 1944], affd. without opn. 269 App. Div. 819 [1st Dept., 1945], affd. without opn. 295 N. Y. 584.)
McGtvern, Lane and Capozzoli, Jj., concur with Stevens, P. J.; Kupfermán, J., dissents in part in opinion.
Judgment, Supreme Court, New York County, entered on August 11, 1971, so far as appealed from reversed, on the law, and vacated, without costs and without disbursementst, and the complaint dismissed.